[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit

No. 99-1995

                       A.G. EDWARDS, JR.,

                     Plaintiff, Appellant,

                               v.

   STEPHEN BROWN; HAROLD F. PEARSON, III; WILLIAM R. GORDON;
THOMAS
    L. MCKIERNAN; ARTHUR DUNCAN; PRINCE A. HAWKINS; HAWKINS,
                              RHODES
          AND SHARP; JOHN G. MCELWEE, OR THE ESTATE OF,

                     Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Douglas P. Woodlock, U.S. District Judge]


                             Before

                      Selya, Circuit Judge,
                Campbell, Senior Circuit Judge,
                   and Lynch, Circuit Judge.



     A.G. Edwards, Jr. on brief pro se.
     John G. Fabiano, G. Perry Wu, and Hale and Dorr LLP on brief
for defendants Stephen Brown, William R. Gordon, and the Estate
of John G. McElwee.
     William C. Saturley and Nelson, Kinder, Mosseau, & Saturley,
PC on brief for defendants Prince A. Hawkins and the Firm of
Hawkins, Rhodes & Sharp.
                         MAY 18, 2000




         Per   Curiam.     We   have   carefully   reviewed   the

parties' briefs and the record and affirm the judgment of

the district court that res judicata bars the current action

for essentially the reasons stated in the court's Memorandum

and Order, dated July 21, 1999.    We only add that we find no

merit to appellant's contentions that the district court

judge (1) erred by not treating him leniently since he was

proceeding pro se, (2) was biased against him because of his

pro se status and Native-American ancestry, and (3) delayed

in processing his complaint due to the district judge's

involvement in planning the new courthouse.

         Affirmed.   See Local Rule 27(c).




                             -2-